                               UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL LEE GORDON,                                                :

                               Petitioner                          :
                                                                         CIVIL ACTION NO. 3:18-2309
                     v.                                            :
                                                                                       (Judge Mannion)
DAVID J. EBBERT, Warden                                            :

                               Respondent                          :

                                                            ORDER

          For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

          1.         Petitioner’s motion to proceed in forma pauperis (Doc.
                     2) is GRANTED.

          2.         The petition is DEEMED filed.

          3.         The above captioned petition for writ of habeas
                     corpus is DISMISSED.

          4.         The Clerk of Court is directed to CLOSE this case.




                                                                    s/ Malachy E. Mannion
                                                                    MALACHY E. MANNION
                                                                    United States District Judge
Dated: December 13, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-2309-01-ORDER.wpd
